Citation Nr: 1514298	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-09 020A	)	DATE
	)
	)


THE ISSUE

Whether an October 1, 1971, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for a right wrist disability and hypertension, can be reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:   Robert C. Martin, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The moving party served on active duty for training (ACDUTRA) from February 1966 to July 1966 and active duty from December 1969 to March 1970.

This matter comes before the Board following receipt of the moving party's April 2013 motion alleging CUE in an October 1, 1971 Board decision.


FINDING OF FACT

The October 1, 1971 Board decision is consistent with and reasonably supported by the evidence then of record and existing legal authority, and does not contain the kind of errors of fact or law that compel the conclusion that the result would have been manifestly different but for the errors.


CONCLUSION OF LAW

Reversal of the October 1, 1971 Board decision on the basis of CUE is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under the Veterans Claims Assistance Act (VCAA) do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

In August 1970, the RO denied service connection for a right wrist disability and hypertension.  The Veteran filed a September 1970 notice of disagreement with this decision.  The RO responded by issuing a December 1970 statement of the case.  The Veteran perfected his appeal by submitting a January 1971 VA Form 9.  He was afforded a Board hearing in March 1971.  The Board then issued an October 1971 decision denying service connection for a right wrist disability and hypertension.  

In addition to his CUE motion, the Veteran filed a motion for reconsideration of the October 1971 Board decision received by VA in April 2013.  The Board denied the motion for reconsideration in June 2013.  

Thus, the October 1971 Board decision denying service connection for a right wrist disability and hypertension is final and may only be subject to revision on the basis of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Review of the October 1971 Board decision reflects that the appeals for service connection for a right wrist disability and hypertension were denied because they were determined to be preexisting disabilities that were not permanently aggravated by service.  For the right wrist disability, the Board determined that the Veteran had a preexisting injury before ADT and active duty periods.  It determined that the medical evidence showed the in-service right wrist problems were exacerbations of the preexisting disability, first shown in 1958, and not indicative of an increased chronic pathology or additional injury.  For hypertension, the Board noted the Veteran's contentions that hypertension did not preexist active service.  Nonetheless, the Board found that reports from January 1970 and February 1970 service treatment records suggested preexisting hypertension.  It concluded that hypertension was not aggravated in service due to the clinical assessments of mild hypertension and absence of hypertensive complications at separation.   

In April 2013, the Veteran's representative submitted a legal brief in support of the CUE motion.  He argued that the Board committed CUE by failing to apply the presumption of soundness to both disabilities and finding preexisting disabilities.  He asserted that the Board also committed CUE by failing to identify clear and unmistakable evidence to rebut the two prongs of the statutory presumption of soundness under 38 U.S.C.A. § 1111 (formerly 38 U.S.C. § 311) for both disabilities.  He also challenges the Board's evaluation of the evidence.
To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

Given that over 40 years have passed since October 1971 Board decision, many laws and regulation have changed and such changes cannot be considered in determining whether CUE was committed.  As an initial matter, the requirement for the Board and the RO to provide a detailed statement of reasons and bases was not applicable at the time of the challenged decision.  Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require VA to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the adjudicators were presumed to have made the requisite findings under a presumption of validity).

The applicable statute, 38 U.S.C.A. § 311, was implemented by 38 C.F.R. § 3.304(b) (1971), which provided that: The veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  In conducting its presumption of soundness analysis under 3.304(b), the Board, in 1971, was not required to find clear and unmistakable evidence that the disability was not aggravated.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  Thus, the failure of the Board to find that the Veteran's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis cannot be considered to be CUE, and the moving parties motion fails in this regard.  Id.  The issue for consideration is whether CUE was committed in evaluating the claimed disabilities as preexisting disabilities and finding that the evidence merely weighed against aggravation, as opposed to the current clear and unmistakable standard for aggravation in instances where a preexisting disability increased in severity during service.  See id.    

Lastly, at the time of the Board decision, the expertise of a physician employed by the Board was acceptable.  Boyer v. Brown, 7 Vet. App. 549, 553 (1995) (the Board's use of its own medical judgment provided by the medical member of a panel was common practice prior to the decision by the United States Court of Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  In Colvin, the Court banned that practice, holding that the Board could not substitute its own medical judgment for that of medical professionals.  However, it is inapplicable to the current determination.  In the case at hand, a Medical Doctor sat on the Board's October 1971 panel denying the claims of entitlement to service connection for a right wrist disability and hypertension.  The doctor reviewed the case and signed the decision.

For the right wrist issue, the representative contends that the Veteran did not have a preexisting right wrist disability.  He asserts that the 1958 right wrist injury was unrelated to the subsequent in-service right wrist injuries.  He also contends the in-service wrist injuries caused the claimed disability.  In the alternative, he contends there is evidence of a permanent aggravation of the right wrist disability due to in-service injury or activities.  He details various medical records and asserts the Board committed CUE by not finding that the Veteran initially injured his right wrist in 1966 ADT activities or had a permanent aggravation during subsequent periods of service.  

The October 1971 Board decision did not commit CUE in finding a preexisting right wrist disability.  The Veteran does not deny that he had a pre-service injury to his right wrist, diagnosed as a "green stick" fracture.  He asserts that the in-service right wrist tenosynovitis and the 1958 "green stick" fracture have separate medical pathologies.  In other words, they are unrelated and the Board erred in finding that the 1958 injury was a preexisting injury.  He has not identified any overlooked contemporaneous medical evidence suggesting the 1958 injury had a completely separate medical pathology from the in-service tenosynovitis.  He also notes that the November 1970 VA examiner mistakenly reported his age at the time of the 1958 injury.  Although such an error occurred, it is immaterial since it does not dispute the fact of preexisting injury.  The Board considers these contentions to be disputes about how the Board weighed evidence and consequently, they do not rise to the level of CUE.  

At best, the Veteran disputes the manner in which the Board applied existing law.  He asserts that he is entitled to a presumption of soundness for his right wrist disability from the November 1965 enlistment examination.  Although the Board did not explicitly reference the "clear and unmistakable" standard in its determination, the August 1958 private hospital records and Veteran's acknowledgment of prior 1958 injury at the March 1971 hearing provide a plausible basis to support clear and unmistakable evidence of preexisting disability.  The omission of terms "clear and unmistakable" in its finding of preexisting disability is not CUE, given the established record of preexisting injury.  Natali, supra.; Pierce, supra.; Joyce, supra.  

The October 1971 Board decision did not commit CUE in finding that the preexisting right wrist disability was not aggravated by service.  Again, the Board only had to find that a preponderance of the evidence weighed against aggravation.  Jordan, supra.  The medical evidence does not reveal that a change in clinical pathology occurred during service, such as an onset of arthritis.  (See November 1970 VA X-ray report).  The conclusion that the disability exhibited an exacerbation, rather than a permanent increase during service is not contradicted by the record.  (See May 1970 VA examination report).  Again, prior to 1989, the Board was not obligated to provide detailed statements for its findings and was allowed to rely the medical expertise of the physician signing the decision.  Natali, supra.; Pierce, supra.; Joyce, supra.; Boyer, supra.  

For hypertension, the Veteran again disputes the finding of preexisting injury.  He contends that the Board committed CUE by relying on an unavailable December 1969 entrance examination report to support a finding that he had hypertension prior to service.  He asserts that the Army also contradicted itself by reporting in its Medical Evaluation Board (MEB) report that the blood pressure readings from the missing December 1969 entrance examination report were disqualifying, but still admitted him into service.  At the March 1971 hearing, he reported that he had normal blood pressure at the December 1969 entrance examination and was initially diagnosed with hypertension the following month.  He attributed the disease to in-service stress.  He asserts that the Board committed CUE by rejecting these contentions.  

The October 1971 Board decision did not commit CUE in finding that hypertension preexisted service.  Unfortunately, the actual December 1969 entrance examination is not available despite several search attempts to locate it.  Nonetheless, finding that clear and unmistakable evidence of preexisting hypertension has a plausible basis in the available evidence.  January 1970 service treatment records (STRs) indicate that the Veteran currently had elevated blood pressure and reported that it had an onset approximately a year ago.  The February 1970 MEB report notes that hypertension was shown within the currently missing December 1969 entrance examination.   The Board considered the Veteran's March 1971 testimony that he did not have hypertension prior to December 1969, but found it was outweighed by the medical reports.  The Board did not commit CUE by using these reports to determine that hypertension preexisted service.  Again, the omission of terms "clear and unmistakable" in its finding of preexisting disability is not CUE, given the record of preexisting injury.  Natali, supra.; Pierce, supra.; Joyce, supra.  

Similarly, the October 1971 Board decision did not commit CUE in finding an absence of permanent aggravation for preexisting hypertension.  Again, the Board only had to find that a preponderance of the evidence weighed against aggravation.  Jordan, supra.  The February 1970 separation examination and November 1971 VA hypertension examination show that the Veteran did not have hypertensive complication and reflect clinical assessments of mild disability.  The representative's assertion that ameliorating effects of medication improved the blood pressure readings is disputing how the Board weighed particular facts.  Also, the assertion that the MEB contradicted itself by admitting the Veteran is a question of service department evaluation standards and is immaterial to the October 1971 Board's reliance on additional evidence clearly indicating the existence of a December 1969 physical evaluation showing hypertension.  In summary, the Board's finding against aggravation is not contrary to the medical evidence.  

For the above stated reasons, the October 1, 1971 Board decision does not contain CUE, and the motion must be denied.  


ORDER

The motion for reversal of the October 1, 1971 Board decision on the basis of CUE is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


